                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Senior Judge Marcia S. Krieger

Civil Action No. 19-cv-02778-MSK

ROBERTA LAMBERT,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

       Defendant.


                          ORDER FOR JUDGMENT AND REMAND

Krieger, J.

       THIS MATTER comes before the Court pursuant to the Defendant’s Unopposed Motion

for Remand (# 20), filed March 27, 2020. By this motion, Defendant requests the Court remand

this matter for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

Having reviewed the motion and the file, and being apprised of the premises, the Court finds and

concludes the motion is well-taken and should be granted.

       THEREFORE, IT IS ORDERED as follows:

       1.     That Defendant’s Unopposed Motion for Remand (# 20) is GRANTED;

       2.     That the conclusion of the Commissioner through the Administrative Law Judge is

reversed;

       3.     That this matter is REMANDED to the Commissioner for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g);

       4.     That judgment shall enter in favor of Plaintiff and against Defendant in accordance
with Fed. R Civ. P. 58 and consistent with the United States Supreme Court’s decision in

Shalala v. Schaefer, 509 U.S. 292, 296-302, 113 S.Ct. 2625, 2628-32, 125 L.Ed.2d 239 (1993);

and

       5.   That Plaintiff is awarded his costs, to be taxed by the clerk of the court pursuant to

Fed. R. Civ. P. 54(d)(1), D.C.COLO.LCivR 54.1 and 28 U.S.C. § 2412(a)(1).

       Dated this 27th day of March, 2020.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge




                                                -2-
